Judgment was entered in the Supreme Court,
Pisr Curiam.
— It matters not what name we give to the agreement between the parties of the 11th of November 1869 ; whether a mortgage, a rent-charge, annuity or what. It is an instrument under seal, admitting an estate in the widow in the land, at the time of they amicable partition among the children, and charging the land with the payment of the annual sum to her in lieu thereof, according to the terms of the writing. To this charge the other parties bound themselves firmly by their covenants, when ascertained in the mode fixed upon by themselves ; and provided for a record thereof, as notice to all persons who might take title after-wards to the land. Now, that an encumbrance maybe fixed upon land by deed, following it into the hands of subsequent purchasers, is too well settled to require a citation of precedents. Such is the nature of a mortgage, of a ground-rent deed, of an annuity, and of a subjection by the terms of a conveyance. It is the direct aGt of tbe owners of the land, whereby they fix a charge upon it, and is quite as effective as the lien of a judgment, which is a mere incident at law.
Decree affirmed, with costs, and appeal dismissed.